Citation Nr: 1628482	
Decision Date: 07/18/16    Archive Date: 07/28/16

DOCKET NO.  13-03 594A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) from November 1983 to March 1984.

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) located in Detroit, Michigan.

In May 2016, the appellant testified at a Board hearing before the undersigned Veterans Law Judge.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary for the claim on appeal.

Specifically, the appellant credibly reported at his May 2016 Board hearing that he was exposed to cold temperatures for prolonged periods during his ACDUTRA training in Fort Knox, Kentucky.  It is his contention that this cold weather exposure caused him to develop arthritis.  Available medical records indicate that the appellant has been treated for cervical and lumbar spine degenerative disc disease.  Accordingly, the Board finds that the low threshold of the McLendon standard has been met in this instance, and that the appellant should be afforded a VA examination and opinion prior to adjudication of his claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). 

Additionally, while the record does contain some records from the Social Security Administration (SSA), they appear to be incomplete.  In this regard, neither the appellant's application for benefits nor the decision awarding benefits are of record.  Notably, the appellant's testimony at the May 2016 hearing indicates that, regardless of the eventual determination by SSA, he initially sought benefits based on his arthritis.  As such, additional attempts to obtain the appellant's complete record from SSA should be made as they are potentially relevant to VA's adjudication of the appellant's claim.  See Golz v. Shinseki, 590 F.3d 1317, 1320-23 (Fed. Cir. 2009).

Finally, at the May 2016 hearing the appellant requested that the record be held open for 60 days so that he could submit medical records related to a planned surgery, including from Lakeland Health Care.  As such records are potentially relevant and have not been associated with the file, attempts to obtain them should be made.  

Accordingly, the case is REMANDED for the following actions:

1.  Ask the appellant to provide completed release forms with the names and addresses of medical care providers who have treated him for his arthritis, to include any records related to a surgery and any records from Lakeland Health Care.  After securing the necessary release, request any relevant records identified.  If any requested records are not available, the appellant should be notified of such.  

2.  Obtain complete SSA disability records for the appellant, to include underlying medical records upon which any SSA disability decision was based.  If such records are unavailable, the appellant's claims file must be clearly documented to that effect and the appellant notified in accordance with 38 C.F.R. § 3.159(e).

3.  After items 1-2 have been completed to the extent possible, schedule the appellant for a VA examination to address his claim of service connection for arthritis.  The examiner must review the entire claims file, noting that in November 2010 the RO made a formal finding regarding the unavailability of the appellant's service treatment records.  Any necessary testing should be conducted.

The examiner is to diagnose any arthritis that the appellant has had during the pendency of the appeal, even if such disorder is now resolved.  The examiner should determine if the Veteran has system-wide arthritis or if there are specific joints involved, such as the cervical and lumbar spine.  

For any identified arthritis, the examiner is to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disability had its onset during or is otherwise related to the appellant's ACDUTRA service.  The examiner is to address the appellant's contentions that his arthritis is related to exposure to extreme cold during his ACDUTRA service.

The examination report must include a complete rationale for all opinions expressed.

4.  After the development requested above has been completed to the extent possible, readjudicate the appeal.  If the benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

